DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments discussed in the 5/11/2022 phone call that claims 3-8 and 13-22 should not have been withdrawn from examination in the 3/11/2022 Final Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of US Pat 5,460,185 to Johnson et al., PG PUB 2007/0276288 to Khaw and PG PUB 2008/0262431 to Anderson et al. as set forth below.
Applicant’s arguments filed 6/6/2022 with respect to the previous rejections by Asai are moot in view of the above noted withdrawal and the present rejections.

Claim Objections
Claim 23 is objected to because of the following informalities:  On lines 8-9, the phrase “said wire guide proximal and distal ends” should be replaced with the phrase “said proximal end of said wire guide and said distal end of said wire guide” to match the language recited earlier in the claim.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities: On line 3, the term “said” should be inserted before the phrase “guidewire advancing device” so as to provide proper antecedent basis.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  On line 3, the phrase “wire guide” should be removed to match the language used in claim 23.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  On line 3, the term “a” should be inserted before the phrase “distal portion” since it is missing an article preceding it.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  On line 2, the phrase “said wire guide proximal end to said wire guide distal end” should be replaced with the phrase “said proximal end of said wire guide to said distal end of said wire guide” to match the language recited in claim 23.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  On line 2, a comma should be inserted after the phrase “a medical device” in order to be grammatically correct. On line 3, the phrase “a proximal and distal end” should be replaced with the phrase “a proximal end and a distal end” in order to be grammatically correct. On line 6, the phrase “said wire guide proximal end and distal end” should be replaced with the phrase “said proximal end of said wire guide and said distal end of said wire guide” to match the language recited earlier in the claim. On lines 18 and 19, each of the phrases “said wire guide channel” should be replaced with the phrase “said channel” to match the language recited earlier in the claim. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: On line 2, the phrase “of said wire guide channel” should be removed to be grammatically correct. On lines 2 and 3, the phrases “said guidewire proximal end” and “said guidewire distal portion” should be replaced with the phrases “said proximal end of said guidewire” and “said distal portion of said guidewire” to match the language of claim 13.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  On lines 1-2 and line 2, the phrases “said wire guide channel”, “said wire guide proximal end” and “said wire guide distal end” should be replaced with the phrases “said channel”, “said proximal end of said wire guide” and “said distal end of said wire guide” to match the language of claim 13.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  On line 3, the phrase “said wire guide channel” should be replaced with the phrase “said channel” to match the language of claim 13. On line 3, the term “is” should be replaced with the term “in” to be grammatically correct.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  On lines 1-2 and 2, the phrases “said proximal cap seat” and “said wire guide channel” should be replaced with the phrases “said seat” and “said channel” to match the language of claims 13 and 19. On line 2, the term “locked” has been misspelled as “locket”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  On line 3, the phrase “said wire guide channel” should be replaced with the phrase “said channel” to match the language of claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 13 and 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 13: On lines 8-9, the phrase “said proximal end” lacks proper antecedent basis since it is unclear whether it refers to the proximal end of the “guidewire” or the proximal end of the “wire guide”. For the sake of examination, the phrase “said proximal end” is interpreted as reciting “said proximal end of said wire guide”. It is suggested to amend claim 13 in this manner. Claims 4-8, 13 and 15-22 are rejected due to their dependence on claim 13.
Re claim 13: On line 15, the phrase “said device” lacks proper antecedent basis since it is unclear whether it refers to the “guidewire advancing device” or the “medical device”, both introduced in the preamble. For the sake of examination, the phrase “said device” is interpreted as reciting “said guidewire advancing device”. It is suggested to amend claim 13 in this manner. Claims 4-8, 13 and 15-22 are rejected due to their dependence on claim 13.
Re claim 21: On line 2, the phrase “said needle hub” lacks proper antecedent basis since no such element has been introduced in claim 13. It is unclear if this phrase is intended to (1) refer to another structure, (2) positively introduce this structure, or (3) functionally introduce this structure. For the sake of examination, interpretation (3) is the interpretation applied to the claim. It is suggested to amend line 2 to recite “is intended to cooperate with a needle hub” instead of “cooperates with said needle hub”. It is suggested to amend claim 21 in this manner.
Re claim 23: On lines 13-14, the phrase “said device” lacks proper antecedent basis since it is unclear whether it refers to the “guidewire advancing device” or the “medical device”, both introduced in the preamble. For the sake of examination, the phrase “said device” is interpreted as reciting “said guidewire advancing device”. It is suggested to amend claim 23 in this manner. Claims 24-32 are rejected due to their dependence on claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US Pat 5,460,185).
Re claim 23, Johnson discloses a guidewire advancing device 10 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for use with a medical device (it is noted that the italicized text constitutes a functional recitation and, therefore, “a medical device” is not a part of the claimed invention) comprising: a guidewire 24+34 having a proximal end (attached directly to the handle assembly 32) and a distal end (extending distally past balloon 14) to achieve intravascular placement of the medical device (it is noted that the italicized text constitutes a functional recitation and, therefore, the guidewire only has to be capable of placing a medical device intravascularly; this limitation is met in view of Fig 6A-6E); 11US Pat. App. No. 16/402,373Atty. Dkt. No. 4425.004US1a wire guide (the cylindrical portion of body portion 18, as seen in Fig 2 and labeled in Fig A below) having a proximal end (to the left in Fig 2) and a distal end (to the right in Fig 2) and defining a channel 40 (Fig 8) between said proximal end of said wire guide and said distal end of said wire guide (as seen in Fig 2) wherein said channel is configured for receipt of said guidewire (as seen in Fig 1) and is defined by opposing sidewalls (one sidewall being to the left of slot 38 and one sidewall being to the right of slot 38 in Fig 2) and an open channel face 38 wherein said opposing sidewalls extend between said wire guide proximal and distal ends (as seen in Fig 2); a proximal cap (the tapered proximal portion of body portion 18, as seen in Fig 2 and labeled in Fig A below) positioned on the proximal end of the wire guide (as seen in Fig 2 and Fig A); and a guidewire stay 32 connected to the distal end of the guidewire (as seen in Fig 1) wherein said guidewire stay is configured to be advanced distally between a first locked position (not shown, but the position obtained when the distal portions of tabs 48,50 of the stay 32 are engaged with first engaged with the proximal portion of track 52 (seen in Fig 1 and labeled in Fig 10) such that the distal half of the stay 32 is located over the proximal cap and the proximal half of the stay 32 is proximal to the proximal cap; such a position is  “locked position” since the guidewire stay is rotationally locked relative to the wire guide due to the engagement of the tabs 48,50 and the track 52) wherein said guidewire stay and said proximal cap cooperate to prevent loss of said guidewire during implantation of said device (when tabs 48,50 are within track 52) and wherein said guidewire stay is proximal to said proximal cap in said first locked position (as set forth above, at least the proximal half of the stay 32 is proximal to the proximal cap in this position), a second operative position (the position seen in Fig 3) wherein said guidewire stay is distal to said proximal cap and said guidewire extends within said channel (as seen in Fig 3), and a third engaged position (the position seen in Fig 6B) as the guidewire is distally advanced (as seen in Fig 6B).

    PNG
    media_image1.png
    839
    790
    media_image1.png
    Greyscale

Re claim 24, Johnson discloses that said guidewire stay and said proximal cap cooperate to prevent loss of said guidewire during implantation of said guidewire advancing device in said first locked position (due to tracks 48,50 being rotationally held in track 52).  
Re claim 25, Johnson discloses that said guidewire stay is distal to said proximal cap in said second operative position (as seen in Fig 3).
Re claim 26, Johnson discloses that in said second operative position said proximal end of said guidewire extends from said open channel face of said wire guide channel (it is noted that the “proximal end” of the guidewire is that which is directly connected to stay 32 as well as the portion that extends within the stay 32, as seen in Fig 1; as seen in Fig 3, at least a distal portion of this “proximal end” extends distally from the open channel face).
Re claim 27, Johnson discloses that said proximal end of said guidewire extends at an angle relative to a distal portion (the portion of the guidewire that extends proximally from the distal-most end of the guidewire to the midpoint of the catheter 12, as seen in Fig 3), including said distal end of said guidewire, in said second operative position (as seen in Fig 3, at least a section of the distal portion curves 180 degrees and, therefore, is at an angle relative to the proximal end of the guidewire).
Re claim 28, Johnson discloses a brace 60 adjacent said proximal cap (as seen in Fig 2, the brace 60 can move relative to the proximal cap such that it can be located adjacent it) for connecting said proximal end of said wire guide to the medical device (it is noted that the italicized text constitutes a functional limitation and, therefore, the brace only must be structurally capable of connecting the proximal end of the wire guide to a medical device; one of ordinary skill in the art would recognize that this limitation is met since the brace could be grabbed or clamped by a complimentary shaped medical device and it is indirectly connected to the proximal end of the wire guide) wherein said brace includes a seat (as seen in comparison of Fig 1 and 2, the brace 60 must include a proximal opening within which the structure labeled “coupling” in Fig A above is received; this proximal opening reads on a “seat”) for receipt of said wire guide (as seen in Fig 1).  
Re claim 29, Johnson discloses a coupling (located at the distal end of the “wire guide” and labeled in Fig A above) wherein said coupling cooperates with said brace for securing said guidewire advancing device to the medical device (it is noted that the italicized text constitutes a functional limitation and, therefore, the coupling only must cooperate with the brace in a manner that the guidewire advancing device can be secured to a medical device; one of ordinary skill in the art would recognize that this limitation is met since the brace (which contains the coupling) could be grabbed or clamped by a complimentary shaped medical device).
Re claim 30, Johnson discloses at least one post (labeled in Fig A above) extending between said brace and said coupling (when the two are in the position seen in Fig 1) for clamping said guidewire advancing device to said medical device (it is noted that the italicized text constitutes a functional limitation and, therefore, the post only must be structurally capable of allowing for clamping of the guidewire advancing device to a medical device; one of ordinary skill in the art would recognize that this limitation is met since the post could be grabbed or clamped by a complimentary shaped medical device).
Re claim 31, Johnson discloses that said brace is removable from said coupling (as seen in Fig 2, they brace is removed from direct connection to the coupling).
Re claim 32, Johnson discloses that said channel extends from said wire guide proximal end to said wire guide distal end (as seen in Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Khaw (PG PUB 2007/0276288) in view of Anderson et al. (PG PUB 2008/0262431).
Re claim 13, Khaw discloses a guidewire advancing device 110+176 (Fig 5; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) for use with a medical device (it is noted that the italicized text constitutes a functional recitation and, therefore, a medical device is not a part of the claimed invention), said guidewire advancing device comprising: a guidewire 176 having a proximal end (to the right in Fig 5) and distal end (to the left in Fig 5) to achieve intravascular placement of the medical device (it is noted that the italicized text constitutes a functional recitation and, therefore, the guidewire must only be structurally capable of achieving intravascular placement of a medical device; this limitation is met in view of Fig 5-8); a wire guide 134 (best seen in Fig 2) having a longitudinal axis (extending vertically in Fig 2), a proximal end (downward in Fig 2) and a distal end (upward in Fig 2) and defining a channel (within which the guidewire 176 extends in Fig 5) between said wire guide proximal end and distal end (as seen in Fig 5) wherein said channel is configured for receipt of said guidewire (as seen in Fig 5) and is defined by opposing sidewalls (one sidewall being to the left of open channel face 136 in Fig 2 and another sidewall being to the right of open channel face 136 in Fig 2) and an open channel face 136 (best seen in Fig 2) between said opposing sidewalls (as seen in Fig 2) wherein said opposing sidewalls extend between said proximal 9US Pat. App. No. 16/402,373Atty. Dkt. No. 4425.004US1end and said distal end of said wire guide (as seen in Fig 2) wherein said guidewire is received within said channel (as seen in Fig 5); a proximal cap 120 (best seen in Fig 2) positioned adjacent the proximal end of the wire guide (as seen in Fig 2,5); wherein a proximal portion (labeled in Fig B below) of the guidewire is advanced distally between a first position (the position seen in Fig 6 and Fig B1 below), a second operative position (the position seen in Fig 7 and Fig B2 below) wherein said proximal portion of the guidewire is distal to said proximal cap and wherein said proximal end and portion of said guidewire extend from said open channel face of said wire guide channel, radially outwardly relative to said longitudinal axis, and a distal portion of said guidewire extends within said wire guide channel (as seen in Fig 7), and a third engaged position (not shown, but one of ordinary skill in the art would recognize that the guidewire can be moved further distally than shown in Fig 7) as the guidewire is distally advanced.  
Khaw does not disclose that the proximal portion of the guidewire comprises a guidewire stay and, therefore, does not disclose a guidewire stay connected to the distal end of the guidewire wherein said guidewire stay is advanced distally between the first locked position, the second operative position, and the third engaged position; wherein the first position is a locked position comprising the guidewire stay and the proximal cap cooperating to prevent loss of said guidewire during implantation of said device, the second position comprises the guidewire stay being distal to the proximal cap and the guidewire stay extending from the open channel face. 
Anderson, however, teaches a substantially similar device 20 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising a guidewire 44 (comparable to guidewire 176 of Khaw) with a guidewire stay 46 connected to the distal end of the guidewire (as seen in Fig 1), an introducer needle 32 (comparable to wire guide 34 of Khaw) with a proximal cap 34 (comparable to proximal cap 120 of Khaw) and a channel (within which the guidewire extends in Fig 9A), and an outer catheter 40 (comparable to outer catheter 140 of Khaw), wherein the guidewire stay is permanently attached to the guidewire such that the guidewire stay advances with the proximal portion of the guidewire (as seen in comparison of Fig 7B to Fig 9A, for example); Anderson further teaches that when a proximal portion of the guidewire is in a first position (seen in Fig 9A), the guidewire stay cooperates with the proximal cap to prevent loss of said guidewire during implantation of said device so that the first position is a locked position (as seen in Fig 9A-C; Para 150,151). Anderson teaches that providing such a stay allows the physician to easily grasp or manipulate the guidewire (Para 123) and lock the guidewire’s position relative to the wire guide (Para 151). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Khaw to include the proximal portion of the guidewire with a guidewire stay that locks with the proximal cap when in the first position, as taught by Anderson, for the purpose of providing a means for the physician to easily grasp and manipulate the guidewire and for locking the guidewire’s position relative to the wire guide (Para 123,151). Since Anderson teaches placing the guidewire stay at the proximal end of the guidewire, one of ordinary skill in the art would recognize that the guidewire stay would be advanced between the first, second and third positions and would be distal to the proximal cap and extending from the open channel face in the second position since the proximal portion of Khaw’s guidewire is in this position.

    PNG
    media_image2.png
    822
    852
    media_image2.png
    Greyscale

Re claim 15, Khaw discloses that said guidewire proximal end extends at an angle relative to said guidewire distal portion in said second operative position (as seen in Fig 7 and Fig B2 above).
Re claim 16, Khaw discloses a brace 140+144 (best seen in Fig 2) adjacent said proximal cap (as seen in Fig 3) for connecting said wire guide to the medical device (it is noted that the italicized text constitutes a functional limitation and, therefore, the brace only must be structurally capable of connecting the wire guide to a medical device; one of ordinary skill in the art would recognize that this limitation is met since the brace could be grabbed or clamped by a complimentary shaped medical device and it is surrounding, and thus connected to, the wire guide).  
Re claim 17, Khaw discloses that said wire guide channel extends from said wire guide proximal end to said wire guide distal end (as seen in Fig 2).
Re claim 18, Khaw as modified by Anderson in the rejection of claim 13 above (to include a guidewire stay at the “proximal portion” (labeled in Fig B above) of Khaw’s guidewire 176) discloses that said guidewire stay is proximal to said proximal cap in said first locked position (as seen in Fig B1 above, the proximal portion is proximal to the proximal cap in the first position and, therefore, the incorporated guidewire stay would also be proximal to the proximal cap) and said guidewire extends from said guidewire stay and along said wire guide channel in said first locked position (as seen in Fig B1 above).
Re claim 19, Khaw as modified by Anderson in the rejection of claim 13 above (to include the first position as a locked position) discloses that said proximal cap defines a seat 124 (Fig 2) for receipt of said guidewire in said first locked position wherein said guidewire extends within said channel and extends within said proximal cap (as seen in Fig 6).
Re claim 20, Khaw as modified by Anderson in the rejection of claim 13 above (to include the first position as a locked position) discloses that said proximal cap seat extends coextensively with said wire guide channel in said first locked position (as seen in Fig 2).  
Re claim 21, Khaw as modified by Anderson in the rejection of claim 13 above (to include a guidewire stay) discloses that said guidewire stay is configured to operate with a needle hub in said third engaged position to limit movement of said guidewire (please see the 112(b) rejection above for an explanation of this interpretation of the claim language as a functional recitation that does not require the “needle hub”; as seen in Fig 7, when moved even further along the direction A to the third engaged position, the guidewire stay would constitute a free end at the proximal end of the guidewire and therefore would be structurally able to operate with a needle hub of a complimentary size and shape to limit movement of the guidewire relative to the needle hub).
Re claim 22, Khaw discloses that said guidewire has a length including an implantation length wherein said implantation length is the length of said guidewire implanted for advancing the medical device and said wire guide channel has a length substantially equal to said guidewire implantation length (as seen in Fig 6).
Re claim 3, Khaw as modified by Anderson in the rejection of claim 13 above (to include a guidewire stay) discloses that said guidewire stay defines an aperture (the opening at the center of the stay, as seen in Fig 9C of Anderson and annotated Fig C below) for receipt of the proximal end of said guidewire (as seen in Fig 9C of Anderson). The same motivation applied to claim 13 above also applies to claim 3.

    PNG
    media_image3.png
    754
    606
    media_image3.png
    Greyscale

Re claim 4, Khaw discloses that said brace includes a seat (the interior surface of 140, as seen in Fig 2) for receipt of said wire guide (as seen in Fig 6).  
Re claim 5, Khaw discloses a coupling 130 wherein said coupling cooperates with said brace (indirectly through locking arm 148, as seen in Fig 3A; Para 42) for securing said guidewire advancing device to the medical device (it is noted that the italicized text constitutes a functional limitation and, therefore, the coupling only must cooperate with the brace in a manner that the guidewire advancing device can be secured to a medical device; one of ordinary skill in the art would recognize that this limitation is met since the brace (which engages with the coupling via post 148) could be grabbed or clamped by a complimentary shaped medical device).
Re claim 6, Khaw discloses at least one post 148 extending between said brace and said coupling (as seen in Fig 3A,6) for clamping said guidewire advancing device to said medical device (it is noted that the italicized text constitutes a functional limitation and, therefore, the post only must be structurally capable of allowing for clamping of the guidewire advancing device to a medical device; one of ordinary skill in the art would recognize that this limitation is met since the post could be grabbed or clamped by a complimentary shaped medical device).
Re claim 7, Khaw discloses that said brace is removable from said coupling (as seen in Fig 6, they are removed from direct coupling).
Re claim 8, Khaw as modified by Anderson in the rejection of claim 13 above (to include a guidewire stay) discloses that said guidewire stay includes a finger tab 110 (Fig 5A,B of Anderson) and a stop (labeled in Fig C above) wherein said stop is configured for receipt within said channel (as seen in Fig C above) and is connected to the proximal end of said guidewire (as seen in Fig 9C). The motivation applied in claim 13 also applies to claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783